department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun uniform issue list iof l aff op fz -_-f attention legend company a plan x trust y dear this is in response to your request for a ruling dated date submitted by your authorized representative as to whether plan x i is a plan described in sec_1022 of the employee_retirement_income_security_act_of_1974 erisa and ii whether the investment of plan x assets in trust y will not adversely affect the exempt status of trust y under sec_501 of the internal_revenue_code a letter dated date supplemented the request company a currently maintains plan x a profit sharing plan which is qualified under sections a and e of the puerto rico internal_revenue_code of the puerto rico code and pursuant to that code related trusts forming part of such plans will be exempt from taxation under the income_tax laws of puerto rico all participants of plan x are either bona_fide residents of puerto rico or perform labor or services primarily within puerto rico benefits under plan x are funded through a_trust maintained in puerto rico the puerto rico plan trust’ page trust y currently holds the assets of two other company a plans each of which is qualified under sec_401 of the code trust y is intended to satisfy the requirements for a group trust under revrul_81_100 1981_1_cb_326 company a desires to expand the investment opportunities available to the participants under plan x and to value the assets of such plan on a daily basis by permitting plan x to invest its assets in trust y based on the foregoing you request the following rulings plan x is a plan described in sec_1022 of erisa and the puerto rico plan trust is exempt from tax under sec_501 of the code the investment of assets of plan x in trust y will not adversely affect the exempt status of trust y under sec_501 of the code sec_501 of the code provides in pertinent part that an organization described in code sec_401 shall be exempt from taxation sec_1022 of erisa provides that for purposes of sec_501 of the code any trust forming part of a pension profit sharing or stock_bonus_plan all of the participants of which are residents of puerto rico shall be treated as an organization described in code sec_401 if such trust both forms part of a pension profit-sharing or stock_bonus_plan and is exempt from income_tax under the laws of puerto rico sec_1_501_a_-1 of the income_tax regulations further provides in pertinent part that the practical effect of sec_1022 of erisa is to exempt these trusts from u s income_tax on income from their u s investments for purposes of sec_1022 of erisa the term residents of puerto rico means bona_fide residents of puerto rico and persons who perform labor or services primarily within puerto rico regardless of residence for other purposes and the term participants is restricted to current employees who are not excluded under the eligibility provisions of the plans revrul_81_100 sets forth the requirements which a group trust must satisfy in order to be exempt from taxation under sec_501 of the code one of these requirements provides that the group trust instrument must expressly limit participation to individual_retirement_accounts which are exempt under code sec_408 and employer's pension and profit- sharing trusts which are exempt under sec_501 by qualifying under sec_401 in this case it is represented that the assets of plan x are currently being held in the puerto rico plan trust and that plan x is qualified under section of the puerto rico code you have represented that pursuant to that code related trusts forming part of such plans will be exempt from taxation under the income_tax laws of puerto rico all of the participants of plan x are residents of the commonwealth of puerto rico or perform labor or services primarily within puerto rico accordingly based on your representations the puerto rico plan trust meets the requirements set forth under sec_1022 of erisa and as such is exempt under sec_501 of the code as though it were described in sec_401 furthermore because the puerto rico plan trust will be treated as an organization described in sec_401 of the code we conclude that the investment of page assets of plan x in trust y will not adversely affect the exempt status of trust y under sec_501 of the code this ruling is based on the assumption that at all relevant times plan x and its associated trust will be qualified under section of the puerto rico code and will meet the requirements of sec_1022 i -of erisa this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions concerning this private_letter_ruling please contact saeeeee id at - not a toll free number a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours frances v 'sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures notice of intention to disclose deleted copy of ruling cc
